DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on March 25, 2022, claims 1-8 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to claims 1-8 have been fully considered but are moot in view of a new ground(s) of rejection. There is no amendment of the claims.
	In view of applicant’s argument(s) / remark(s), previous rejection of the claims under 35 U.S.C. 112 (b) had been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
Claims 1 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a full, clear, and concise description of the term “detection error” and the mechanism / process for determining the “detection error”.  The specification, as cited by the applicant during previous telephonic interview – see record, (e.g., page 8 lines 18-29, page 9 line 25 to page 10 line 5, page 15 lines 20-28 and page 16, lines 21-23)  outlines, at a high level of generality, the implementation of the detection error for inter-sensor error correction value; however, the specification failed to define the term “detection error” and outline the mechanism  / process to determine the detection error. 

Claims 2-7 are also rejected based on their dependency of the defected parent claims.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of the claim invention is not distinct; the claim language does not distinctly identify “… correcting a detection error of the same detection value” (added remarks). The specification does not provide a standard for ascertaining the requisite degree and the metes and bound of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim; therefore, ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants are kindly invited to clearly (i) define the term “detection error” with respect to “a same detection value” within the claim invention and (ii) outline which “detection error” the claimed invention refers to. For instance, it appears that the specification disclose two type of “detection error” for (1) compensating inter-sensor error correction value (e.g., angle signal DA1 and DB1) and (2) correcting detection error of the angle signal DA1 and DA2 at the controllers 170 and 270 – see specification (Pub. No.: US 2020/0307683): par. 43-44, 66-68.  
 
Claims 2-7 are also rejected based on their dependency of the defected parent claims.

Applicants should provide concise specification support (page number(s) and paragraph(s)/lines) for the claim limitations, arguments/remarks with respect to the above rejection, and /or any amendment to the claim limitation(s). 
	 
Response to Argument

Applicant’s arguments filed on March 25, 2022, with respect to the rejections of claims as cited on the Office Action mailed on January 19, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the claims, applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664